TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00587-CV



                                         C. C., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee




                 FROM THE 146TH DISTRICT COURT OF BELL COUNTY
     NO. 311577, THE HONORABLE CHRISTOPHER L. CORNISH, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant C. C. filed her notice of appeal on November 9, 2021. The appellate

record was complete on December 2, 2021, making appellant’s brief due on December 22, 2021.

On December 20, 2021, counsel for appellant filed a motion for extension of time to file

appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order Natalie N. Fowler to file

appellant’s brief no later than January 6, 2022. If the brief is not filed by that date, counsel may

be required to show cause why she should not be held in contempt of court.
              It is ordered on December 22, 2021.



Before Chief Justice Byrne, Justices Triana and Kelly




                                               2